Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 8, 2017

                                           No. 04-16-00783-CR

                                       IN RE Adam GONZALES

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         Relator filed this petition for writ of mandamus on December 2, 2016, complaining that
the trial court had not ruled on his motions for post-conviction DNA testing and for appointment
of counsel in connection with his request for DNA testing. On January 24, 2017, Respondent
filed a copy of an order denying the motions. Because the trial court has ruled on the motions,
Relator’s petition for writ of mandamus has been rendered moot. Accordingly, this original
mandamus proceeding is DISMISSED AS MOOT.

           It is so ORDERED on February 8, 2017.



                                                           _________________________________
                                                           Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2017.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. A02-136, styled State v. Adam Gonzales, in the 216th Judicial District
Court, Kerr County, Texas, the Honorable N. Keith Williams presiding.